Citation Nr: 0731644	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-28 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation in the amount of $9,417.00 including the 
propriety of the creation of the debt.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1973 to 
October 1977 and from January 1978 to July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Committee 
on Waivers and Compromises (COWC) located at the RO.  

The Board remanded this issue for further development in 
November 2006.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The overpayment debt in question was created when 
retroactive VA compensation benefits paid to the veteran were 
not withheld to offset military retirement pay he had already 
received for the same period.  

3.  The actions of the veteran partially contributed to the 
creation of the overpayment indebtedness.  

4.  The veteran's action in the creation of the indebtedness 
in question does not rise to the level of fraud, 
misrepresentation, bad faith, or lack of good faith in his 
dealings with the government.  

5.  The collection of the debt would not deprive the veteran 
of basic necessities.  

6.  The recovery of the debt would not nullify the objective 
for which the benefits were intended, as the law envisions 
military retirement pay to be offset, but not supplemented, 
by VA compensation benefits.  

7.  Failure to make restitution would result in unfair gain 
to the veteran at the expense of the government.  

8.  The evidence of record shows that the veteran changed his 
position to his detriment in reliance on the receipt of the 
overpaid benefits, but does not show that the veteran is 
significantly disadvantaged thereby.  



CONCLUSION OF LAW

The recovery of the overpayment of VA compensation benefits 
in the calculated amount of $9,417 would not be contrary to 
the standards of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 2002 & Supp. 2007); 38 C.F.R. §§ 1.962, 
1.965 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A.  
§ 5103A; 38 C.F.R. § 3.159(c).  

The notice provisions of VCAA are not applicable to waiver 
claims.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
However, in connection with the waiver claim on appeal, the 
veteran and his representative have been notified of the 
reasons for the denial of the claim, and have been afforded 
the opportunity to present evidence and argument with respect 
to the claim.  

The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist regarding the request for 
waiver of overpayment debt.  


II. Analysis

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity or good conscience.  See 
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2006).  
 
The Board notes that the veteran has not questioned the 
validity of the indebtedness at issue; instead, he contends 
that collection of the debt would create an undue hardship 
and thus be against equity and good conscience.  As the 
veteran has not questioned the validity of the debt, and as 
the Board is satisfied that the debt was properly created, 
that question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  

If there is an indication of fraud, misrepresentation, or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded and further analysis 
is not warranted.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. 
§§ 1.962, 1.963, 1.965.  

In this case, the COWC decision and subsequent Statement of 
the Case (SOC) found the veteran to be free from fraud, 
misrepresentation or bad faith.  However, the Board must 
render an independent determination in that regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

A debtor's conduct is deemed to constitute "bad faith" if 
such conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  A debtor exhibits 
"lack of good faith" where the debtor's conduct shows an 
absence of honest intention to abstain from taking unfair 
advantage of the government.  Any "misrepresentation of 
material fact" must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b).  

In this case, the Board finds no indication of any intent by 
the veteran to deceive or take unfair advantage in the 
creation of the indebtedness.  The Board accordingly concurs 
with the COWC and finds no legal bar to the requested waiver.  

Thus, the question for the Board's consideration is whether 
recovery of the indebtedness would be against the principles 
of equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.963, 1.965.  

The veteran is a military retiree.  Under the laws in effect 
prior to December 2004, when VA compensation is greater than 
military retired pay (MRP), VA pays the compensation and the 
entire MRP is withheld; when VA compensation is less than 
MRP, VA pays compensation and the military department pays 
the difference between MRP and VA benefits.  
 
The RO issued a rating decision in September 2004 that 
granted service connection for six enumerated disabilities 
effective on September 25, 2002.  In October 2004 the RO 
increased compensation benefits to include an additional 
amount for the veteran's two dependents.  Since the veteran 
had already received MRP for the period September 2002 - 
October 2004, VA should have withheld that amount from the 
compensation payment, but for some reason failed to do so.  
In essence, the veteran was paid twice (once by VA and once 
by the military department), resulting in an overpayment.  

In March 2005, the RO issued a rating decision granting 
service connection for two additional enumerated 
disabilities, which increased the veteran's combined 
evaluation for compensation to 60 percent effective on 
September 25, 2002.  In computing the additional compensation 
and coordinating with the Defense Finance and Accounting 
Service (DFAS), which computes and issues MRP, VA became 
aware that overpayments had occurred since October 2002.  

In March 2005, the RO informed the veteran of the new 60 
percent rating and also notified him of the overpayment 
created during the period October 1, 2002 through October 31, 
2004.  The March 2005 letter advised the veteran that his 
compensation payments would be partially withheld to recoup 
the overpayment.  

The veteran submitted a VA Form 21-4138 (Statement in Support 
of Claim) dated in May 2005 requesting waiver of overpayment.  
The letter asserts that the overpayment was not the fault of 
the veteran, but rather the fault of VA personnel, and that 
repayment of the indebtedness would result in hardship for 
the veteran and his family.  

In June 2005, the veteran submitted another VA Form 21-4138 
again asserting that he was blameless in creation of the 
overpayment.  The veteran enclosed a VA Form 5655 (Financial 
Status Report) in which income and expenses are left blank.  
The veteran explained in his letter that execution of the FSR 
was voluntary and that he would supply only the information 
that he felt to be relevant to the case.  

The COWC issued its decision on appeal in July 2005 denying 
waiver.  The COWC found that the veteran did not act with 
fraud, misrepresentation or bad faith, but that had been 
unjustly enriched by having been paid twice.  The COWC also 
noted that the veteran is a VA employee and should have known 
that MRP must be offset in paying VA compensation.  The COWC 
also noted that the veteran had declined to submit an FSR, so 
the question of financial hardship could not be determined or 
considered.  

The veteran filed a Notice of Disagreement (NOD) in July 2005 
when he asserted that any fault in creation of the debt was 
on the part of VA, not his own part.  He also stated that he 
had relied on the VA compensation to his detriment in having 
contracted for $8,295 in renovations to his boat; he enclosed 
estimates and contracts dated in September and October 2004 
documenting the boat renovation.  

Based on the documentary evidence, the Board finds that the 
veteran is at least partially at fault in creating the debt.  
As both a military retiree and as a VA employee, the veteran 
should have been well aware that MRP and VA compensation 
benefits are offset against each other and should have 
promptly notified DFAS and/or VA when the overpayment began.  

With respect to possible financial hardship, the Board can 
only note that the veteran's refusal to provide FSR or 
equivalent financial status information makes it impossible 
to determine the collection of the debt would deprive the 
veteran's family of the basic necessities.  

The Board notes in this regard that the veteran has not 
asserted, and the evidence does not show, that he relies 
solely on his VA compensation benefits to support his family.  

The Board also finds that the recovery of the debt would not 
nullify the objective for which benefits were intended, as VA 
compensation benefits are intended by law to be offset for 
MRP.  Accordingly, failure to repay the amount in contention 
would represent unfair gain to the veteran at the expense of 
the government.  

The evidence does show that the veteran has arguably changed 
his position to his detriment due to reliance on receipt of 
VA compensation benefits, in that he contracted for 
renovation of his boat in September-October 2004, a period 
immediately after grant of VA disability benefits and prior 
to notification of the overpayment debt.  

Although the veteran incurred an obligation (boat renovation) 
immediately after he was notified of his impending VA 
compensation payment, he has not shown that he is 
significantly disadvantaged thereby - i.e., he has not shown 
that he is unable to simultaneously satisfy both debts 
without undue hardship.  

Further, the Board notes that he should have been aware that 
he was being overpaid, and should not have immediately spent 
money that he knew, or should have known, he would have to 
eventually repay the government.  

Based on the record in this case, the Board is not persuaded 
that it would be against the principles of equity and good 
conscience to require that the veteran repay the overpayment 
of compensation benefits in the amount of $9,417.00.  

Specifically, in balancing the equities, the veteran would be 
unjustly enriched if the waiver were to be granted, and 
denial of the waiver will not constitute any demonstrated 
undue hardship to him or his family.  The end result is not 
unduly favorable or adverse to either the veteran or the 
government, and the evidence is not so evenly balanced as to 
create doubt as to any material issue.  

Accordingly, the Board finds that the veteran's request for 
waiver of recovery of overpayment of his VA compensation 
benefits must be denied.  



ORDER

Waiver of recovery of the overpayment of pension benefits in 
the calculated amount of $9,417.00 is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeal  


 Department of Veterans Affairs


